PER CURIAM.
Pursuant to Criminal Procedure, Rule 1, F.S.A. ch. 924 Appendix, Dewey Crosby filed a motion to vacate judgment of conviction and sentence of a crime constituting a felony. He was subsequently adjudicated an insolvent by the trial court. One of the grounds for his motion to vacate was that his constitutional rights had been violated *868in that he had not been represented by counsel at the time of his arraignment, nor at the time he entered his plea of guilty. The trial court found from the record of the cause that Crosby had waived his right of counsel, if any, and denied the motion to vacate. We have examined the record in this cause and find nothing therein to sustain the finding of the trial court. Consequently, the order appealed from is reversed and the cause is remanded with directions for further proceedings in accord with the opinion of this Court in Mullins v. State, Fla.App., 157 So.2d 701.
STURGIS, C. J., and WIGGINTON and RAWLS, JJ., concur.